t c summary opinion united_states tax_court alan david snow petitioner v commissioner of internal revenue respondent docket no 15251-15s l filed date alan david snow pro_se ric d hulshoff and john c nash for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case alan snow originally petitioned for review of a determination by the internal_revenue_service irs appeals_office appeals in seattle washington to sustain the filing of a notice_of_federal_tax_lien nftl and a proposed levy to collect his unpaid income_tax_liability for he no longer disputes the determination regarding the nftl but maintains that an installment_agreement proposal should have been accepted in lieu of the levy after the court granted the parties’ joint motion to submit the case under rule dr snow alleged in various submissions that a series of changed circumstances had occurred after the administrative process was completed we have considered these submissions and dr snow’s initial arguments and for the reasons explained herein we sustain appeals’ determination background at the time he filed the petition dr snow resided in washington state dr snow was sent a final notice_of_intent_to_levy and notice of your right to a hearing on date regarding tax owed for a notice of nftl filing dated date followed he timely requested a collection_due_process_hearing cdp hearing on date and a series of letters from appeals to him followed on date steve fuqua and joe mastriano representatives submitted by facsimile a form_2848 power_of_attorney and declaration of representative authorizing them to represent dr snow in the hearing before appeals and for other tax years as well dr snow simultaneously requested that the proposed cdp hearing be deferred until date a settlement officer so replied in a facsimile the next day stating as follows i am in receipt of your fax dated asking for an extension to for the appeals hearing for taxpayer a snow that is not going to be granted unless your client can show that he is in compliance with all of his current tax obligations my letter dated asks for hi sec_2014 tax_liability and proof of payment i see that an extension to file is on the records but that is just an extension to file and he is required to pay the liability by then either with correct withholding or by making estimated_tax payments your client has a long history of not timely meeting his tax obligations and this must stop before he is considered for another installment_agreement he was also requested to provide a financial statement and copies of personal bank statements all of this information is due to be provided by if the information is not provided then the hearing will be held as scheduled and a decision made on available information if all of the information requested is provided then i will agree to re-schedule the meeting to either date of or on date the so sent another facsimile to the representatives stating in part as follows re dr snow- i have reviewed the irm regarding your request for a transfer to houston for the face to face hearing i must deny your request sec_301_6330-1 states taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 q a-d8 further states a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances eligibility requirements are those threshold conditions that must be met in order for appeals to consider the taxpayer’s proposed alternative to collection the regulations give the filing of required returns and making certain required deposits of tax as examples of eligibility requirements mr fuqua then sought appeal of the decision not to transfer the case but the so replied as follows re a snow there is no appealing the decision not to transfer the case to houston the irm is clear that if a case meets requirements for transfer for a face to face meeting it will be sent to the appeals_office closest to the taxpayer’s residence or business location also the taxpayer must show that he is eligible to be considered for a collection alternative before a face to face hearing is granted an extension to provide such information for appeals consideration was granted until if all of the requested information is not provided then our decision will be based on available information it may be necessary to have compliance investigate verify information provided before a final_decision is made appeals will maintain jurisdiction and the taxpayer will be given an opportunity to respond to their findings before we determine the resolution please call if there are any questions mr fuqua sent a facsimile on date stating that dr snow would pay down hi sec_2013 tax_liability to under dollar_figure and requested an installment_agreement with a monthly payment of dollar_figure in a letter dated date the so stated irm f addresses compliance issues before an installment_agreement will be approved it states current returns for taxes must be filed and current deposits paid before an installment_agreement can be approved and the taxpayer must remain tax compliant for the entire term of the installment_agreement or he she will default the agreement my appointment letter asked for you to provide your estimated_tax liability and proof of payment this has not been provided i am giving you one final opportunity to show that you are in compliance with your tax compliance obligations if the information is not provided as requested then your agreement will not be approved and the case will be returned to compliance for resolution your extension for is for filing only- you are required either to have had sufficient tax withholding or paid your estimated_tax payments the w2 information shows your income was dollar_figure and withholding of dollar_figure please call if there are any questions dr snow then sent a letter to the so stating his intent to pay off his tax_year liability and requesting an installment_agreement included in the letter was a check for dollar_figure for purposes of paying down dr snow’s tax_year liability to under dollar_figure the letter however made no mention of his tax_year liability on date the so sent a letter to dr snow through the representatives stating in part appeals had a telephone hearing with your representatives steve fuqua and joe mastriano on tuesday to discuss your situation you do not qualify for a installment_agreement under fresh_start criteria because this is not the first time that you have incurred a tax_liability i told your reps that i would be willing to consider an installment_agreement only after you provide your estimated_tax liability so it may be included in an installment_agreement as a pre-assessed period or proof that you have paid it along with providing proof that you have increased your withholding for and if necessary proof of your estimated_tax payment that was due by your extension is for filing only- qualifying for the extension to get the extra time you must properly estimate your tax_liability using the information available to you enter your total_tax liability on line of form_4868 and file form_4868 by the regular due_date of your return on date one of the representatives left a message with the so stating that dr snow did not have the information requested and was expecting a notice_of_determination the so issued a notice_of_determination on date and dr snow timely petitioned this court for review of the determination discussion sec_6330 provides a procedural framework for review of proposed collection actions during an administrative hearing as explained more fully in 114_tc_176 sec_6330 grants this court jurisdiction to review the determination by appeals sec_6330 permits a taxpayer to challenge the underlying liability in a collection_due_process proceeding under limited circumstances but dr snow has not challenged the tax_liability rather he focuses his arguments on the so’s decision to deny his proposed installment_agreement the law is well established that in such situations we review the so’s determination for abuse_of_discretion 114_tc_604 respondent maintains that the so followed the procedures prescribed in the internal_revenue_manual in response dr snow asserts he does not know what transpired with the so because he had engaged representatives for the cdp hearing he offers no statement from his prior counsel nor any rebuttal to respondent’s position as to what actually transpired regarding the so’s consideration of the proposed installment_agreement we see no basis to presume the so’s representation of the circumstances is not accurate and we note that the correspondence in the record supports respondent’s position on the basis of the communication between the so and the representatives we find no abuse_of_discretion in this case dr snow’s proposed installment_agreement was not accepted because he had underpaid hi sec_2014 tax_liability see boulware v commissioner tcmemo_2014_80 at we have consistently held that an appeals officer does not abuse his discretion in denying a taxpayer’s request for an installment_agreement when the taxpayer is not in compliance with his current tax obligations as of the date of the cdp hearing accordingly we find the so properly balanced the government’s need for the efficient collection_of_taxes with the legitimate concern of dr snow that the collection action be no more intrusive than necessary to reflect the foregoing decision will be entered for respondent
